

116 HR 4810 IH: Opioid Prescription Verification Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4810IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Van Drew, Mr. Bucshon, Mr. Shimkus, and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo facilitate responsible, informed dispensing of controlled substances and other prescribed
			 medications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opioid Prescription Verification Act of 2019. 2.Materials for training pharmacists on certain circumstances under which a pharmacist may decline to fill a prescription (a)Updates to materialsSection 3212(a) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking Not later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Administrator of the Drug Enforcement Administration, Commissioner of Food and Drugs, Director of the Centers for Disease Control and Prevention, and Assistant Secretary for Mental Health and Substance Use, shall develop and disseminate and inserting The Secretary of Health and Human Services, in consultation with the Administrator of the Drug Enforcement Administration, Commissioner of Food and Drugs, Director of the Centers for Disease Control and Prevention, and Assistant Secretary for Mental Health and Substance Use, shall develop and disseminate not later than 1 year after the date of enactment of this Act, and update periodically thereafter.
 (b)Materials includedSection 3212(b) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
 (2)by inserting before paragraph (2), as so redesignated, the following new paragraph:  (1)pharmacists on how to verify the identity of individuals picking up prescriptions;.
 (c)Materials for training on verification of identitySection 3212 of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by adding at the end the following new subsection:
				
 (d)Materials for training on verification of identity of individuals picking up prescribed medicationsNot later than 6 months after the date of enactment of this subsection, the Secretary of Health and Human Services, after seeking stakeholder input in accordance with subsection (c), shall—
 (1)update the materials developed under subsection (a) to include information for pharmacists on how to verify the identity of individuals picking up prescribed medications; and
 (2)disseminate, as appropriate, the updated materials.. 3.Incentivizing States To facilitate responsible, informed dispensing of controlled substances (a)In generalSection 392A of the Public Health Service Act (42 U.S.C. 280b–1) is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following new subsection:
					
 (c)PreferenceIn determining the amounts of grants awarded to States under subsections (a) and (b), the Director of the Centers for Disease Control and Prevention may give preference to States in accordance with such criteria as the Director may specify and may choose to give preference to States that—
 (1)maintain a prescription drug monitoring program; (2)require dispensers of controlled substances in schedule II, III, or IV to verify the identity of the person who picks up a prescribed medication by requiring such person to present a photo identification card that is valid as determined by the respective State; and
 (3)require dispensers of such controlled substances to enter certain information about the purchase of such controlled substances into the respective State’s prescription drug monitoring program, including—
 (A)the National Drug Code or, in the case of compounded medications, compound identifier; (B)the quantity dispensed;
 (C)the name of the patient; (D)the name of the ultimate user;
 (E)the name of the person who picks up the controlled substance, if different from the patient and ultimate user; and
 (F)the date filled.. (b)DefinitionsSubsection (d) of section 392A of the Public Health Service Act (42 U.S.C. 280b–1), as redesignated by subsection (a)(1), is amended to read as follows:
				
 (d)DefinitionsIn this section: (1)Controlled substanceThe term controlled substance has the meaning given that term in section 102 of the Controlled Substances.
 (2)DispenserThe term dispenser means a physician, pharmacist, or other person that dispenses a controlled substance to an ultimate user.
 (3)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act.
 (4)StateThe term State means each of the 50 States, the District of Columbia, and any commonwealth or territory of the United States.
 (5)Ultimate userThe term ultimate user means a person who has obtained from a dispenser, and who possesses, a controlled substance for the person’s own use, for the use of a member of the person’s household, or for the use of an animal..
			